Exhibit 10.1 CONFIDENTIAL CONVERTIBLE pREFERRED sTOCK PURCHASE AGREEMENT THIS CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “ Agreement ”), dated on and as of the latest date set forth on the signature page hereto, by and between BIO-key International, Inc., a Delaware corporation (the “ Company ”), and the purchasers identified on the signature page hereof (each, a “ Purchaser ”, and collectively, “ Purchasers ”). R E C I T A L S: WHEREAS, Purchasers desire to purchase and the Company desires to sell securities on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises hereof and the agreements set forth herein below, the parties hereto hereby agree as follows: 1. The Offering. (a) Private Offering. The securities offered by this Agreement are being offered in a private offering (the “ Offering ”) of $10,000,000 consisting of 100,000 shares (the “ Shares ”) of the Company’s Series A-1 Convertible Preferred Stock, $0.0001 par value per share (the “ Preferred Stock ”), the preferences, rights and limitations of which are set forth on the Certificate of Designation of Preferences, Rights and Limitations of the Series A-1 Convertible Preferred Stock, substantially in the form attached hereto as Exhibit A (the “ Certificate of Designation ”). The Shares will be sold on a “best efforts” basis pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “ Securities Act ”), and/or Rule 506 of Regulation D thereunder. The Shares are being offered solely to a limited number of “accredited investors” as that term is defined in Rule 501(a) of the Securities Act. The Offering may be terminated by the Company at any time in its sole discretion. This Agreement and the Exhibits hereto are hereinafter collectively referred to as the “ Offering Documents ”. The Shares and all shares of the Company’s common stock, $.0001 par value per share (“ Common Stock ”), issuable upon conversion of the Shares are hereinafter defined collectively as the “ Securities ”. 2. Sale and Purchase of Securities. (a) Purchase and Sale . Subject to the terms and conditions hereof, the Company agrees to sell, and each Purchaser irrevocably subscribes for and agrees to purchase, the number of Shares set forth on such Purchaser’s signature page of this Agreement at a purchase price of $100.00 per Share. The aggregate purchase price payable by each Purchaser for the Shares shall be as set forth on such Purchaser’s signature page hereto (the “ Aggregate Purchase Price ”) and shall be payable at the Closing by wire transfer of immediately available funds as set forth below. (b) Subject to the terms and conditions of this Agreement, the purchase and sale of the Shares contemplated hereby shall take place at a closing (the “ Closing ”) to be held at the offices of Fox Rothschild LLP, 997 Lenox Drive, Building 3, Lawrenceville, NJ 08648, or at such other time or on such other date or at such other place or by such other method as the Company and a Purchaser may mutually agree upon orally or in writing (the day on which the Closing takes place, the " Closing Date "). The Company may conduct separate Closings on separate Closing Dates with each Purchaser. (c) Closing Conditions . (i) The obligations of each party to consummate the transactions contemplated by this Agreement shall be subject to the fulfillment, at or prior to the Closing, of each of the following conditions: (a)No governmental authority shall have enacted, issued, promulgated, enforced or entered any order, writ, judgment, injunction, decree, stipulation, determination or award which is in effect and has the effect of making the transactions contemplated by this Agreement illegal, otherwise restraining or prohibiting consummation of such transactions or causing any of the transactions contemplated hereunder to be rescinded following completion thereof. (b)The Company shall have received all consents, authorizations, orders and approvals from all third parties and governmental authorities necessary to consummate the transactions contemplated hereby and no such consent, authorization, order and approval shall have been revoked. (c)No action or proceeding by or before any court or other governmental body shall have been instituted or threatened by any governmental authority or person whatsoever which shall seek to restrain, prohibit or invalidate the transactions contemplated by this Agreement. (d)The Certificate of Designation shall have been filed with the Delaware Secretary of State. (ii) The obligations of each Purchaser to consummate the transactions contemplated by this Agreement shall be subject to the fulfillment or such Purchaser’s waiver, at or prior to the Closing, of each of the following conditions: (a)This Agreement, the Registration Rights Agreement substantially in the form attached hereto as Exhibit B (the “ Registration Rights Agreement ”), and all other ancillary agreements contemplated hereby shall have been executed and delivered by the parties thereto and true and complete copies thereof shall have been delivered to each Purchaser. 2 (b)The representations and warranties of Company contained in Section 4 shall be true and correct in all material respects as of the Closing Date with the same effect as though made at and as of such date (except those representations and warranties that address matters only as of a specified date, which shall be true and correct in all respects as of that specified date. (c)The Company shall have duly performed and complied in all material respects with all agreements, covenants and conditions required by this Agreement to be performed or complied with by it prior to or on the Closing Date. (d)Such Purchaser shall have received a certificate, dated the Closing Date and signed by a duly authorized officer of the Company, that each of the conditions set forth in Section 2(c)(ii)(b) and (c) have been satisfied. (e)Such Purchaser shall have been satisfied with the results of their due diligence review. (f)The Company shall have delivered, or caused to be delivered, to such Purchaser such documents or instruments as such Purchaser reasonably requests and are reasonably necessary to consummate the transactions contemplated by this Agreement. (iii) The obligations of the Company to consummate the transactions contemplated by this Agreement shall be subject to the fulfillment or the Company's waiver, at or prior to the Closing, of each of the following conditions: (a)This Agreement, the Registration Rights Agreement, and all other ancillary agreements contemplated hereby shall have been executed and delivered by the parties thereto and true and complete copies thereof shall have been delivered to the Company. (b)The representations and warranties of Purchaser contained in Section 3 shall be true and correct in all respects as of the Closing Date with the same effect as though made at and as of such date (except those representations and warranties that address matters only as of a specified date, which shall be true and correct in all respects as of that specified date), except where the failure of such representations and warranties to be true and correct would not have a material adverse effect on such Purchaser’s ability to consummate the transactions contemplated hereby. (c)Purchaser shall have duly performed and complied in all material respects with all agreements, covenants and conditions required by this Agreement to be performed or complied with by it prior to or on the Closing Date. (d)The Company shall have received a certificate, dated the Closing Date and signed by a duly authorized officer of Purchaser, that each of the conditions set forth in Section 2(c)(iii)(b) and (c) have been satisfied. 3 (e)Purchaser shall have transferred, or procured the transfer of, the Aggregate Purchase Price to the Company in an amount equal to such Purchaser’s purchase price by wire transfer in immediately available funds, to an account or accounts designated in writing by the Company to Purchaser no later than 5 Business Days prior to the Closing Date. “Business Day” for the purposes of this sub-paragraph (e) means a day, other than Saturday or Sunday, on which banks in Hong Kong are open for ordinary banking business. (f)Purchaser shall have delivered, or caused to be delivered, to the Company such documents or instruments as the Company reasonably requests and are reasonably necessary to consummate the transactions contemplated by this Agreement. 3. Representations and Warranties of Purchaser . Each Purchaser represents and warrants to the Company as follows: (a) Organization and Qualification . (i)If such Purchaser is an entity, such Purchaser is duly organized, validly existing and in good standing under the laws of its jurisdiction of organization, with the corporate or other entity power and authority to own and operate its business as presently conducted, except where the failure to be or have any of the foregoing would not have a material and adverse effect on the legality, validity or enforceability of this Agreement and any documents contemplated hereby (collectively, the “ Transaction Documents ”) to which it is a party, and Purchaser is duly qualified as a foreign corporation or other entity to do business and is in good standing in each jurisdiction where the character of its properties owned or held under lease or the nature of their activities makes such qualification necessary, except for such failures to be so qualified or in good standing as would not have a material adverse effect on it. (ii)If such Purchaser is an entity, the address of its principal place of business is as set forth on the signature page hereto, and if such Purchaser is an individual, the address of its principal residence is as set forth on the signature page hereto. (b) Authority; Validity and Effect of Agreement . (i)If such Purchaser is an entity, such Purchaser has the requisite corporate or other entity power and authority to execute and deliver Transaction Documents to which it is a party and perform its obligations under the Transaction Documents. The execution and delivery of each such Transaction Document by such Purchaser, the performance by such Purchaser of its obligations thereunder, and all other necessary corporate or other entity action on the part of such Purchaser have been duly authorized by its board of directors or similar governing body, and no other corporate or other entity proceedings on the part of such Purchaser is necessary for such Purchaser to execute and deliver the relevant Transaction Documents and perform its obligations thereunder. 4 (ii)Each of the relevant Transaction Documents has been duly and validly authorized, executed and delivered by such Purchaser and, assuming each has been duly and validly executed and delivered by the Company, each constitutes a legal, valid and binding obligation of such Purchaser, in accordance with its terms. (c) No Conflict; Required Filings and Consents . Neither the execution and delivery of the relevant Transaction Documents by such Purchaser nor the performance by such Purchaser of its obligations, thereunder will: (i) if such Purchaser is an entity, conflict with such Purchaser’s articles of incorporation or bylaws, or other similar organizational documents; (ii) violate any statute, law, ordinance, rule or regulation, applicable to such Purchaser or any of the properties or assets of such Purchaser; or (iii) violate, breach, be in conflict with or constitute a default (or an event which, with notice or lapse of time or both, would constitute a default) under, or permit the termination of any provision of, or result in the termination of, the acceleration of the maturity of, or the acceleration of the performance of any obligation of such Purchaser under, or result in the creation or imposition of any lien upon any properties, assets or business of such Purchaser under, any material contract or any order, judgment or decree to which Purchaser is a party or by which it or any of its assets or properties is bound or encumbered except, in the case of clauses (ii) and (iii), for such violations, breaches, conflicts, defaults or other occurrences which, individually or in the aggregate, would not have a material adverse effect on its obligation to perform its covenants under this Agreement. (d) Accredited Investor . Such Purchaser is an “accredited investor” as that term is defined in Rule 501(a) of Regulation D under the Securities Act. If such Purchaser is an entity, such Purchaser was not formed for the specific purpose of acquiring the Securities, and, if it was, all of such Purchaser’s equity owners are “accredited investors” as defined above. (e) No Government Review . Such Purchaser understands that neither the United States Securities and Exchange Commission (“
